 

Exhibit 10.18(c)

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT dated as of March 3, 2003 among GREATER BAY
BANCORP, a California corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the “Lenders”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as agent (the “Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1) The Borrower, the Lenders and the Agent have entered into a Credit Agreement
dated as of December 16, 2002, (the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.

 

(2) The Borrower and the Lenders have agreed to amend the Credit Agreement as
hereinafter set forth.

 

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 2, hereby amended as follows:

 

(a) Section 1.01 (Definitions) is amended by:

 

(i) Adding a new definition of “Approved Marketable Securities” to read as
follows:

 

“‘Approved Marketable Securities’ means those securities listed on Schedule 4
hereto, and which are acceptable to the Agent.”

 

(ii) Adding a new definition of “Cure Agreement” to read as follows:

 

“‘Cure Agreement’ means that certain Agreement under the Bank Holding Company
Act dated February 17, 2003 between the Borrower and the Federal Reserve Bank of
San Francisco, or any memorandum of understanding or other agreement that may
hereafter be entered into by the Borrower or any Subsidiary with any federal or
state bank regulatory agency with respect to any matter covered by
aforementioned Agreement under Bank Holding Company Act, including, but not
limited to any matter covered by or outlined in the corrective action plan
referred to in Section 2 of the aforementioned Agreement under Bank Holding
Company Act.”

 



--------------------------------------------------------------------------------

 

(iii) Adding a new definition of “Security Agreement” to read as follows:

 

“‘Security Agreement’ means that certain Security Agreement dated as of March 3,
2003 from the Borrower to the Agent, for the benefit of itself and the Secured
Parties.”

 

(iv) Adding a new definition of “Secured Parties” to read as follows:

 

“‘Secured Parties’ means the Agent and the Lenders.”

 

(v) Amending the definition of “Loan Documents” by inserting, after the words
“the Pledge Agreement”, the words “, the Security Agreement”.

 

(b) Section 3.02 (Conditions Precedent to Each Borrowing) is amended by
inserting a new sub-clause (c) after sub-clause (b) to read as follows:

 

“and (c) the Agent shall have a first priority perfected security interest in an
amount of Approved Marketable Securities in respect of such Borrowing to the
extent required by Section 5.01(i).”

 

(c) Section 5.01 (Affirmative Covenants) is amended by amending subclause (h) in
its entirety to read as follows:

 

“Additional Collateral. If at any time and from time to time the sum of (i) the
value of the aggregate shareholder equity (as determined in conformance with
GAAP) of the voting common stock of the Collateral Subsidiary Bank and (ii) the
fair market value of the Approved Marketable Securities pledged pursuant to
Section 5.01(i) hereof is less than an amount equal to 150% of aggregate
Commitments (the difference between such value and the amount equal to 150% of
the aggregate Commitments being the “Collateral Shortfall”), the Borrower shall
immediately pledge to the Agent an amount of cash or Marketable Securities in an
aggregate amount not less than the Collateral Shortfall at such time (the
“Additional Collateral”) to be held in a collateral account at the Agent on
behalf of the Lenders and in connection therewith the Borrower shall enter into
such collateral documents as are reasonably requested by the Agent. The Agent
shall release the Additional Collateral after financial statements filed with
the FFIEC reflect that the sum of (i) value of the aggregate shareholder equity
(as determined above) of the Collateral Subsidiary Bank’s voting common stock
and (ii) the fair market value of the Approved Marketable Securities pledged
pursuant to Section 5.01(i) hereof exceeds an amount equal to 150% of the
aggregate Commitments.”

 

(d) Section 5.01 (Affirmative Covenants) is amended by adding a new sub-clause
(i), to read as follows:

 

“(i) Pledge of Approved Marketable Securities. Until the Agent shall have
received evidence reasonably satisfactory to it and the Required Lenders that
the Federal Reserve Bank of San Francisco or other appropriate federal or state
bank regulatory agency, as applicable, has determined that

 

2



--------------------------------------------------------------------------------

(a) the Borrower (or, if applicable, a Subsidiary) has performed its obligations
under the Cure Agreement or (b) the Borrower (or, if applicable, a Subsidiary)
is otherwise no longer subject to the terms of the Cure Agreement, maintain in a
collateral account at the Agent, or in an account in which the Agent otherwise
has a first priority perfected security interest, an amount (as determined
herein) of Approved Marketable Securities not less than the aggregate principal
amount of Advances outstanding; provided, that, the above requirement of this
Section 5.01(i) shall remain in full force and effect to the extent that any
Lien permitted under Section 5.02(vi) below is in existence. For the purposes of
this Section 5.01(i), the amount of Approved Marketable Securities shall be
determined on the basis of the percentage of the market value of the respective
Approved Marketable Securities as set forth in Schedule 4 hereto. The Agent
shall release from the collateral account any Approved Marketable Securities
when and to the extent the amount of Approved Marketable Securities exceeds the
aggregate principal amount of Advances outstanding.”

 

(e) Section 5.02(a) (Negative Covenants—Liens, Etc.) is amended by deleting the
period at the end of sub-section (v) thereof and substituting therefor “; and”
and by adding as new sub-section (vi), to read as follows:

 

“(vi) any Lien on the Equity Interests of Mt. Diablo National Bank or Peninsula
Bank of Commerce in favor of U.S. Bank, N.A. to secure the obligations of the
Borrower under the US Bank Credit Agreement; provided, that, during any time
that such Lien is in effect, the Agent shall have a perfected security interest
to the extent required by Section 5.01(i) hereof.”

 

(f) A new Schedule 4 is inserted, in the form of the Schedule attached hereto.

 

(g) Section 5.03 (Financial Covenants) is amended by amending subclause (c) in
its entirety to read as follows:

 

“The Borrower will maintain a minimum ratio, calculated at each quarter end, of
the sum of the (i) fair market value of unencumbered Marketable Securities then
held by the Borrower and (ii) the fair market value of Approved Marketable
Securities pledged pursuant to Section 5.01(i) hereof to the then liability of
all outstanding CODES of not less than 50%.”

 

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written when, and only when, each of the following
conditions have been satisfied:

 

(i) The Agent shall have received counterparts of this Amendment executed by the
Borrower and all of the Lenders or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this Amendment;

 

(ii) The Agent shall have received a Security Agreement in the form of Exhibit A
hereto (the “Security Agreement”), duly executed by the Borrower and dated as of
the date hereof; and

 

(iii) The Agent shall have received for the ratable account of each Lender, a
closing fee of 0.10% of the aggregate Commitments (and upon receipt of such fee
from the Borrower, the Agent will distribute the ratable portion of such fee to
each Lender no later than the close of business on the second business day after
receipt thereof by the Agent).

 

(iv) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Amendment and the Security Agreement and the matters
contemplated hereby and thereby, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Amendment and the Security Agreement and the matters contemplated hereby and
thereby.

 

3



--------------------------------------------------------------------------------

 

(v) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Amendment and the Security Agreement and the other
documents to be delivered hereunder and thereunder.

 

This Amendment is subject to the provisions of Section 8.01 of the Credit
Agreement.

 

SECTION 3. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(i) The Borrower and each of its Subsidiaries (i) is a corporation duly
incorporated, validly existing and in good standing under the laws of the state
of its incorporation, and is duly licensed or qualified to transact business in
all jurisdictions where the character of the property owned or leased or the
nature of the business transacted by it makes such licensing or qualification
necessary and where failure to be so licensed or qualified would have a
materially adverse impact on its business or properties; (ii) is in compliance
with the requirements of applicable laws and regulations, except for such
noncompliance as would not materially and adversely affect its business or
financial condition; and (iii) has all requisite power and authority to conduct
its business, to own its properties and to execute and deliver, and to perform
all of its obligations under, the Loan Documents.

 

(ii) The execution, delivery and performance by the Borrower of this Amendment,
the Security Agreement and the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action and do not and will not
(i) require any consent or approval of the stockholders of the Borrower, or any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, except such as
have already been obtained, (ii) violate any provision of any law, rule or
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System) or of any order, writ, injunction or
decree presently in effect having applicability to the Borrower or any of its
Subsidiaries or of the Articles of Incorporation or Articles of Association, as
the case may be, or Bylaws of the Borrower or any of its Subsidiaries, (iii)
result in a breach of or constitute a default under any indenture or loan or
credit agreement or any other material agreement, lease or instrument to which
the Borrower or any of its Subsidiaries is a party or by which it or its
properties may be bound or affected, or (iv) result in, or require, the creation
or imposition of any Lien or other charge or encumbrance of any nature upon or
with respect to any of the properties now owned or hereafter acquired by the
Borrower or any of its Subsidiaries, other than liens created pursuant to the
Loan Documents or the Security Agreement. The Borrower is not in violation of
any such indenture or loan or credit agreement or any other material agreement,
lease or instrument the violation or breach of which would be reasonably likely
to have a Material Adverse Effect other than the matters subject to the Cure
Agreement.

 

4



--------------------------------------------------------------------------------

 

(iii) This Amendment, the Security Agreement, the Credit Agreement, as amended
hereby, and the other Loan Documents constitute, the legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, subject to any applicable bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar law affecting creditors’ rights generally,
and general principles of equity.

 

SECTION 4. Reference to and Effect on the Credit Agreement and the Loan
Documents. (a) On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

 

(b) The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Pledge Agreement and all of the Pledged Collateral described therein do and
shall continue to secure all payment and other obligations of the Borrower under
the Credit Agreement, as amended by this Amendment.

 

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.

 

SECTION 5. Costs, Expenses. The Borrower agrees to pay on demand all costs and
expenses of the Agent in connection with the preparation, execution, delivery
and administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Agent) in
accordance with the terms of Section 8.04 of the Credit Agreement.

 

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

5



--------------------------------------------------------------------------------

 

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of California.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GREATER BAY BANCORP

By

 

/s/    STEVEN C. SMITH

--------------------------------------------------------------------------------

   

Title: EVP, CAO, CFO

 

 

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Agent and as Lender

By

 

/s/    AZIM RAJAN

--------------------------------------------------------------------------------

   

Title: Vice President

 

 

 

U.S. BANK, N.A.

By

 

/s/    JON B. BEGGS

--------------------------------------------------------------------------------

   

Title: Vice President

 

 

 

HARRIS TRUST AND SAVINGS BANK

By

 

/s/    TIMOTHY E. BROCCOLO

--------------------------------------------------------------------------------

   

Title: Managing Director

 

6



--------------------------------------------------------------------------------

 

SCHEDULE

 

[Schedule 4 to Credit Agreement]

 

APPROVED MARKETABLE SECURITIES

 

Marketable Security

    

Percentage of Market Value Allocated for

Purposes of Section 5.01(i)

U.S. Government Bonds, Notes or Treasury Bills

    

90%

Municipal or U.S. corporate bonds rated at least AAA by SP or AA by Moody’s.

    

85%

Mortgage-backed Securities rated at least AAA by S&P or AA by Moody’s.

    

80%

Collateralized mortgage obligations rated at least AAA by S&P or AA by Moody’s.

    

80%

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form of Security Agreement

 

 

 

SECURITY AGREEMENT

 

Dated March __, 2003

 

From

 

GREATER BAY BANCORP

 

as Grantor

 

to

 

WELLS FARGO BANK, N.A.

 

As Agent

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

       

Page

--------------------------------------------------------------------------------

Section 1.

  

Grant of Security

  

2

Section 2.

  

Security for Obligations

  

2

Section 3.

  

Delivery and Control of Collateral

  

2

Section 4.

  

Representations and Warranties

  

3

Section 5.

  

Further Assurances

  

4

Section 6.

  

Dividends; Etc.

  

4

Section 7.

  

Transfers and Other Liens

  

5

Section 8.

  

Agent Appointed Attorney-in-Fact

  

5

Section 9.

  

Agent May Perform

  

5

Section 10.

  

The Agent’s Duties

  

5

Section 11.

  

Remedies

  

6

Section 12.

  

Indemnity and Expenses

  

7

Section 13.

  

Amendments; Waivers; Etc.

  

7

Section 14.

  

Notices, Etc.

  

7

Section 15.

  

Continuing Security Interest; Assignments under the Credit Agreement

  

8

Section 16.

  

Execution in Counterparts

  

8

Section 17.

  

Governing Law

  

8

Schedule I

  

–  Location, Chief Executive Office, Place Where Agreements Are Maintained, Type
Of Organization, Jurisdiction Of Organization And Organizational Identification
Number

    

Exhibit A

  

–  Form of Securities Account Control Agreement

    

 

i



--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT dated March __, 2003 made by GREATER BAY BANCORP, a
California corporation (the “Grantor”), to WELLS FARGO BANK N.A., as Agent (in
such capacity, together with any successor agent appointed pursuant to Article
VII of the Credit Agreement (as hereinafter defined), the “Agent”) for the
Secured Parties (as defined in the Credit Agreement).

 

PRELIMINARY STATEMENTS.

 

1. The Borrower has entered into a Credit Agreement dated as of December 16,
2002, as amended by Amendment No. 1 to Credit Agreement dated as of March __,
2003, (said Agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) with the Lenders and the Agent (each as defined therein).

 

2. Pursuant to the Credit Agreement, the Grantor is entering into this Agreement
in order to grant to the Agent for the ratable benefit of the Secured Parties a
security interest in the Collateral (as hereinafter defined).

 

3. It is a condition precedent to the making of Advances by the Lenders under
the Credit Agreement that the Grantor shall have granted the assignment and
security interest contemplated by this Agreement.

 

4. The Grantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Loan Documents.

 

5. Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 9 of the UCC (as defined below) and/or in the Federal
Book Entry Regulations (as defined below) are used in this Agreement as such
terms are defined in such Article 9 and/or the Federal Book Entry Regulations.
“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of California; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of California, “UCC” means the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority. The term “Federal Book Entry Regulations” means (a)
the federal regulations contained in Subpart B (“Treasury/Reserve Automated Debt
Entry System (TRADES)”) governing book-entry securities consisting of U.S.
Treasury bonds, notes and bills and Subpart D (“Additional Provisions”) of 31
C.F.R. Part 357, 31 C.F.R. §357.2, §357.10 through §357.14 and §357.41 through §
357.44 and (b) to the extent substantially identical to the federal regulations
referred to in clause (a) above (as in effect from time to time), the federal
regulations governing other book-entry securities.

 

1



--------------------------------------------------------------------------------

 

6. Under the terms of the Credit Agreement, the Grantor is required to grant to
the Secured Parties a security interest in certain Approved Marketable
Securities from time to time (all such Approved Marketable Securities being the
“Securities Collateral”).

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Advances under the Credit Agreement the Grantor hereby agrees
with the Agent for the ratable benefit of the Secured Parties as follows:

 

SECTION 8. Grant of Security. The Grantor hereby grants to the Agent, for the
ratable benefit of the Secured Parties, a security interest in its right, title
and interest in and to the Securities Collateral held in the account, number
12713590 maintained with Wells Fargo Brokerage Services, LLC and subject to a
Securities Account Control Agreement (as defined in Section 3 below) or such
other account or accounts maintained with one or more securities intermediaries
and subject, in each case, to a Securities Account Control Agreement pursuant to
Section 3 below, as may be agreed to by the Agent from time to time, whether now
owned or hereafter acquired by such Grantor, wherever located, and whether now
or hereafter existing or arising, and all dividends, distributions, return of
capital, interest, cash, instruments or other property from time to time
received, receivable or otherwise distributed in respect of for or in exchange
for any or all of such Securities Collateral (collectively, the “Collateral”)
and all proceeds relating to any and all of the Collateral.

 

SECTION 9. Security for Obligations. This Agreement secures the payment of all
Obligations of the Grantor now or hereafter existing under the Loan Documents,
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such Obligations being the “Secured Obligations”).

 

SECTION 10. Delivery and Control of Collateral. (a) With respect to any
Collateral that constitutes a security entitlement in which the Agent is not the
entitlement holder, the Grantor will cause the securities intermediary with
respect to such security entitlement either (i) to identify in its records the
Agent as the entitlement holder of such security entitlement against such
securities intermediary or (ii) to agree in an authenticated record with the
Grantor and the Agent that such securities intermediary will comply with
entitlement orders (that is, notifications communicated to the securities
intermediary directing transfer or redemption of the financial asset to which
the Grantor has a security entitlement) originated by the Agent without further
consent of the Grantor, such authenticated record to be in the form of Exhibit A
hereto or such other form as is satisfactory to the Agent, (such agreement being
a “Securities Account Control Agreement”).

 

(b) The Grantor will not change or add any securities intermediary that
maintains any securities account in which any of the Collateral is credited or
carried, or change or add any such securities account without first complying
with the above provisions of this Section 3 in order to perfect the security
interest granted hereunder in such Collateral.

 

2



--------------------------------------------------------------------------------

 

SECTION 11. Representations and Warranties. The Grantor represents and warrants
as follows:

 

(a) The Grantor’s exact legal name, as defined in Section 9-503(a) of the UCC,
is correctly set forth in Schedule 1 hereto. The Grantor is located (within the
meaning of Section 9-307 of the UCC) and has its chief executive office in the
State of California. The information set forth in Schedule I hereto with respect
to the Grantor is true and accurate in all respects. The Grantor has not
previously changed its name, location, chief executive office, place where it
maintains its agreements, type of organization, jurisdiction of organization or
organizational identification number from those set forth in Schedule I hereto.

 

(b) The Grantor is the legal and beneficial owner of the Collateral free and
clear of any Lien, claim, option or right of others, except for the security
interest created under this Agreement. No effective financing statement or other
instrument similar in effect covering all or any part of such Collateral or
listing the Grantor or any trade name of the Grantor as debtor is on file in any
recording office, except such as may have been filed in favor of the Agent
relating to the Loan Documents.

 

(c) All filings and other actions necessary to perfect the security interest in
the Collateral of the Grantor created under this Agreement have been duly made
or taken and are in full force and effect, and this Agreement creates in favor
of the Agent for the benefit of the Secured Parties a valid and, together with
such filings and other actions, perfected first priority security interest in
the Collateral, securing the payment of the Secured Obligations.

 

(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by the Grantor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by the
Grantor, (ii) the perfection or maintenance of the security interest created
hereunder (including the first priority nature of such security interest),
except for the filing of financing and continuation statements under the UCC,
which financing statements have been duly filed and are in full force and
effect, and the actions described in Section 3 with respect to Collateral, which
actions have been taken and are in full force and effect, or (iii) the exercise
by the Agent of its rights provided for in this Agreement or the remedies in
respect of the Collateral pursuant to this Agreement, except as may be required
in connection with the disposition of any portion of the Collateral by laws
affecting the offering and sale of securities generally.

 

3



--------------------------------------------------------------------------------

 

SECTION 12. Further Assurances. (a) The Grantor agrees that from time to time,
the Grantor will, at its expense, promptly execute and deliver, or otherwise
authenticate, all further instruments and documents, and take all further action
that may be necessary or desirable, or that the Agent may request, in order to
perfect and protect any pledge or security interest granted or purported to be
granted by the Grantor hereunder or to enable the Agent to exercise and enforce
its rights and remedies hereunder with respect to any of the Collateral.

 

(b) The Grantor hereby authorizes the Agent to file one or more financing or
continuation statements, and amendments thereto, in each case without the
signature of the Grantor, and regardless of whether any particular asset
described in such financing statements falls within the scope of the UCC or the
granting clause of this Agreement. A photocopy or other reproduction of this
Agreement or any financing statement covering the Collateral or any part thereof
shall be sufficient as a financing statement where permitted by law. The Grantor
ratifies its authorization for the Agent to have filed such financing
statements, continuation statements or amendments filed prior to the date
hereof.

 

(c) The Grantor will furnish to the Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Agent may reasonably request,
all in reasonable detail.

 

SECTION 13. Dividends; Etc. (a) So long as no Event of Default shall have
occurred and be continuing, the Grantor shall be entitled to receive and retain
any and all dividends, interest and other distributions paid in respect of the
Collateral if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents; provided, however, that any and
all:

 

(a) dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Collateral,

 

(b) dividends and other distributions paid or payable in cash in respect of any
Collateral in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid-in-surplus
and

 

(c) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Collateral

 

shall be, and shall be forthwith delivered to the Agent to hold as Collateral
and shall, if received by the Grantor, be received in trust for the benefit of
the Agent, be segregated from the other property or funds of the Grantor and be
forthwith delivered to the Agent as Collateral in the same form as so received
(with any necessary indorsement).

 

4



--------------------------------------------------------------------------------

 

(b) Upon the occurrence and during the continuance of an Event of Default:

 

(i) All rights of the Grantor to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 6(a) shall automatically cease, and all such rights shall
thereupon become vested in the Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such voting and other consensual rights
and to receive and hold as Collateral such dividends, interest and other
distributions.

 

(ii) All dividends, interest and other distributions that are received by the
Grantor contrary to the provisions of paragraph (i) of this Section 6(b) shall
be received in trust for the benefit of the Agent, shall be segregated from
other funds of the Grantor and shall be forthwith paid over to the Agent as
Collateral in the same form as so received (with any necessary indorsement).

 

SECTION 14. Transfers and Other Liens. The Grantor agrees that it will not (i)
sell, assign or otherwise dispose of, or grant any option with respect to, any
of the Collateral, other than sales, assignments and other dispositions of
Collateral, and options relating to Collateral, permitted under the terms of the
Credit Agreement, or (ii) create or suffer to exist any Lien upon or with
respect to any of the Collateral except for the pledge, assignment and security
interest created under this Agreement.

 

SECTION 15. Agent Appointed Attorney-in-Fact. The Grantor hereby irrevocably
appoints the Agent the Grantor’s attorney-in-fact, with full authority in the
place and stead of the Grantor and in the name of the Grantor or otherwise,
following the occurrence of an Event of Default from time to time in the Agent’s
discretion, to take any action and to execute any instrument that the Agent may
deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation:

 

(a) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

 

(b) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) above, and

 

(c) to file any claims or take any action or institute any proceedings that the
Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Agent with respect to any
of the Collateral.

 

SECTION 16. Agent May Perform. If the Grantor fails to perform any agreement
contained herein, the Agent may but without any obligation to do so and without
notice, itself perform, or cause performance of, such agreement, and the
expenses of the Agent incurred in connection therewith shall be payable by the
Grantor under Section 12.

 

SECTION 17. The Agent’s Duties. The powers conferred on the Agent hereunder are
solely to protect the Secured Parties’ interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Agent shall have no duty as to any Collateral, as
to ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
any Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral. The Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.

 

5



--------------------------------------------------------------------------------

 

SECTION 18. Remedies. If any Event of Default shall have occurred and be
continuing:

 

(a) The Agent may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party upon default under the UCC (whether or
not the UCC applies to the affected Collateral) and also may: (i) require the
Grantor to, and the Grantor hereby agrees that it will at its expense and upon
request of the Agent forthwith, assemble all or part of the Collateral as
directed by the Agent and make it available to the Agent at a place and time to
be designated by the Agent that is reasonably convenient to both parties; (ii)
without notice, sell the Collateral or any part thereof upon such other terms as
the Agent may deem commercially reasonable; and (iii) exercise any and all
rights and remedies of the Grantor under or in connection with the Collateral,
or otherwise in respect of the Collateral, including, without limitation, (A)
any and all rights of the Grantor to demand or otherwise require payment of any
amount under the Collateral, and (B) exercise all other rights and remedies with
respect to the Collateral, including, without limitation, those set forth in
Section 9-607 of the UCC.

 

(b) Any cash held by or on behalf of the Agent and all cash proceeds received by
or on behalf of the Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral may, in the discretion of the
Agent, be held by the Agent as collateral for, and/or then or at any time
thereafter applied (after payment of any amounts payable to the Agent pursuant
to Section 12) in whole or in part by the Agent for the ratable benefit of the
Secured Parties against, all or any part of the Secured Obligations, in the
following manner:

 

(i) first, paid to the Agent for any amounts then owing to the Agent pursuant to
Section 8.04 of the Credit Agreement or otherwise under the Loan Documents,
ratably in accordance with such respective amounts then owing to the Agent; and

 

(ii) second, ratably paid to the Lenders, respectively, for any amounts then
owing to them, in their capacities as such, under the Loan Documents ratably in
accordance with such respective amounts then owing to such Lenders.

 

Any surplus of such cash or cash proceeds held by or on the behalf of the Agent
and remaining after payment in full of all the Secured Obligations shall be paid
over to the Grantor or to whomsoever may be lawfully entitled to receive such
surplus.

 

6



--------------------------------------------------------------------------------

 

(c) All payments received by the Grantor in respect of the Collateral shall be
received in trust for the benefit of the Agent, shall be segregated from other
funds of the Grantor and shall be forthwith paid over to the Agent in the same
form as so received (with any necessary indorsement).

 

(d) The Agent may, without notice to the Grantor except as required by law and
at any time or from time to time, charge, set-off and otherwise apply all or any
part of the Secured Obligations against any funds held in any deposit account.

 

SECTION 19. Indemnity and Expenses. (a) The Grantor agrees to indemnify, defend
and save and hold harmless each Secured Party and each of their Affiliates and
their respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or resulting from this Agreement (including, without
limitation, enforcement of this Agreement), except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct.

 

(b) The Grantor will upon demand pay to the Agent the amount of any and all
reasonable expenses, including, without limitation, the reasonable fees and
expenses of its counsel and of any experts and agents, that the Agent may incur
in connection with (i) the administration of this Agreement, (ii) the custody,
preservation, use or operation of, or the sale of, collection from or other
realization upon, any of the Collateral of the Grantor, (iii) the exercise or
enforcement of any of the rights of the Agent or the other Secured Parties
hereunder or (iv) the failure by the Grantor to perform or observe any of the
provisions hereof.

 

SECTION 20. Amendments; Waivers; Etc. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by the Grantor herefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
the Agent or any other Secured Party to exercise, and no delay in exercising any
right hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.

 

SECTION 21. Notices, Etc. All notices and other communications provided for
hereunder shall be either (i) in writing (including telecopier communication)
and mailed, telecopied, or otherwise delivered or (ii) by electronic mail (if
electronic mail addresses are designated as provided below) confirmed
immediately in writing, in the case of the Borrower or the Agent, addressed to
it at its address specified in the Credit Agreement; or, as to any party, at
such other address as shall be designated by such party in a written notice to
the other parties. All such notices and other communications shall, when mailed,
telecopied sent by electronic mail or otherwise, be effective when deposited in
the mails, telecopied, sent by electronic mail and confirmed in writing, or
otherwise delivered (or confirmed by a signed receipt), respectively, addressed
as aforesaid; except that notices and other communications to the Agent shall
not be effective until received by the Agent. Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or of any Security Agreement Supplement or Schedule hereto shall be
effective as delivery of an original executed counterpart thereof.

 

7



--------------------------------------------------------------------------------

 

SECTION 22. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the earlier of
(i) the date upon which the Agent shall have received evidence, satisfactory to
it, that the Federal Reserve Bank of San Francisco or other appropriate federal
or state bank regulatory agency has determined that the Borrower (or, if
applicable, a Subsidiary) has performed its obligations under the Cure Agreement
or the Borrower (or, if applicable, a Subsidiary) is otherwise no longer subject
to the terms of the Cure Agreement and (ii) the date of payment in full of all
obligations under the Credit Agreement and termination of all Commitments
thereunder, (b) be binding upon the Grantor, its successors and assigns and (c)
inure, together with the rights and remedies of the Agent hereunder, to the
benefit of the Secured Parties and their respective successors, transferees and
assigns. Without limiting the generality of the foregoing clause (c), any Lender
may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitment, the Advances owing to it and the Note or Notes,
if any, held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise, in each case as provided in Section 8.07 of the Credit
Agreement.

 

Upon the earlier of (i) and (ii) above, the pledge and security interest granted
hereby shall terminate and all rights to the Collateral shall revert to the
Grantor. Upon any such termination, the Agent will, at the Grantor’s expense,
execute and deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination.

 

SECTION 23. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

 

SECTION 24. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California.

 

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

GREATER BAY BANCORP

By

 

 

--------------------------------------------------------------------------------

   

Title:

 

8



--------------------------------------------------------------------------------

 

Schedule I to the

Security Agreement

 

LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION,

JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBER

 

Grantor

--------------------------------------------------------------------------------

    

Location

--------------------------------------------------------------------------------

    

Chief Executive Office

--------------------------------------------------------------------------------

  

Type of Organization

--------------------------------------------------------------------------------

  

Jurisdiction of Organization

--------------------------------------------------------------------------------

    

Organizational I.D. No.

--------------------------------------------------------------------------------

Greater Bay Bancorp

                

Corporation

  

California

      

 



--------------------------------------------------------------------------------

 

Exhibit A to the

Security Agreement

 

Section 1. FORM OF SECURITIES ACCOUNT CONTROL AGREEMENT

 

CONTROL AGREEMENT dated as of March __, 2003, among GREATER BAY BANCORP, a
California corporation (the “Grantor”), WELLS FARGO BANK, N.A., as Agent (the
“Secured Party”), and ______________________________________ (“_______”), as
securities intermediary (the “Securities Intermediary”).

 

PRELIMINARY STATEMENTS:

 

(1) The Grantor has granted the Secured Party a security interest (the “Security
Interest”) in account no. _________________ maintained by the Securities
Intermediary for the Grantor (the “Account”).

 

(2) Terms defined in Article 8 or 9 of the Uniform Commercial Code in effect in
the State of California (“California Uniform Commercial Code”) are used in this
Agreement as such terms are defined in such Article 8 or 9.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, the parties hereto hereby agree as follows:

 

(a) The Account. The Grantor and Securities Intermediary represent and warrant
to, and agree with, the Grantor and the Secured Party that:

 

(i) The Securities Intermediary maintains the Account for the Grantor, and all
property held by the Securities Intermediary for the account of the Grantor is,
and will continue to be, credited to the Account.

 

(ii) The Account is a securities account. The Securities Intermediary is the
securities intermediary with respect to the property credited from time to time
to the Account. The Grantor is the entitlement holder with respect to the
property credited from time to time to the Account.

 

(iii) The State of California is, and will continue to be, the Securities
Intermediary’s jurisdiction of organization for purposes of Section 8-110(e) of
the UCC so long as the Security Interest shall remain in effect.

 

(iv) Exhibit A attached hereto is a statement of the property credited to the
Account on the date hereof.

 

(v) The Grantor and Securities Intermediary do not know of any claim to or
interest in the Account or any property credited to the Account, except for
claims and interests of the parties referred to in this Agreement.

 



--------------------------------------------------------------------------------

 

(b) Control by Secured Party. The Securities Intermediary will comply with all
notifications it receives directing it to transfer or redeem any property in the
Account (each an “Entitlement Order”) or other directions concerning the Account
(including, without limitation, directions to distribute to the Secured Party
proceeds of any such transfer or redemption or interest or dividends on property
in the Account) originated by the Secured Party without further consent by the
Grantor or any other person.

 

(c) Grantor’s Rights in Account.

 

(a) Except as otherwise provided in this Section 3, the Securities Intermediary
will comply with Entitlement Orders and other directions concerning the Account
originated by the Grantor without further consent by the Secured Party.

 

(b) Until the Securities Intermediary receives a notice from the Secured Party
that the Secured Party will exercise exclusive control over the Account (a
“Notice of Exclusive Control”), the Securities Intermediary may distribute to
the Grantor all interest and regular cash dividends on property in the Account.

 

(c) If the Securities Intermediary receives from the Secured Party a Notice of
Exclusive Control, the Securities Intermediary will cease:

 

(i) complying with Entitlement Orders or other directions concerning the Account
originated by the Grantor, and

 

(ii) distributing to the Grantor all interest and dividends on property in the
Account.

 

(d) Priority of Secured Party’s Security Interest. (a) The Securities
Intermediary subordinates in favor of the Secured Party any security interest,
lien, or right of setoff it may have, now or in the future, against the Account
or property in the Account, except that the Securities Intermediary will retain
its prior lien on property in the Account to secure payment for property
purchased for the Account and normal commissions and fees for the Account.

 

(b) The Securities Intermediary will not agree with any Person not party to this
Agreement that the Securities Intermediary will comply with Entitlement Orders
originated by such Person.

 

(e) Statements, Confirmations, and Notices of Adverse Claims. (a) The Securities
Intermediary will send copies of all statements and confirmations for the
Account simultaneously to the Grantor and the Secured Party.

 

(b) When the Securities Intermediary knows of any claim or interest in the
Account or any property credited to the Account other than the claims and
interests of the parties referred to in this Agreement, the Securities
Intermediary will promptly notify the Secured Party and the Grantor of such
claim or interest.

 

2



--------------------------------------------------------------------------------

 

(f) The Securities Intermediary’s Responsibility. (a) Except for permitting a
withdrawal, delivery, or payment in violation of Section 3, the Securities
Intermediary will not be liable to the Secured Party for complying with
Entitlement Orders or other directions concerning the Account from the Grantor
that are received by the Securities Intermediary before the Securities
Intermediary receives and has a reasonable opportunity to act on a Notice of
Exclusive Control.

 

(b) The Securities Intermediary will not be liable to the Grantor or the Secured
Party for complying with a Notice of Exclusive Control or with an Entitlement
Order or other direction concerning the Account originated by the Secured Party,
even if the Grantor notifies the Securities Intermediary that the Secured Party
is not legally entitled to issue the Notice of Exclusive Control or Entitlement
Order or such other direction unless the Securities Intermediary takes the
action after it is served with an injunction, restraining order, or other legal
process enjoining it from doing so, issued by a court of competent jurisdiction,
and had a reasonable opportunity to act on the injunction, restraining order or
other legal process.

 

(c) This Agreement does not create any obligation of the Securities Intermediary
except for those expressly set forth in this Agreement and in Part 5 of Article
8 of the California Uniform Commercial Code. In particular, the Securities
Intermediary need not investigate whether the Secured Party is entitled under
the Secured Party’s agreements with the Grantor to give an Entitlement Order or
other direction concerning the Account or a Notice of Exclusive Control. The
Securities Intermediary may rely on notices and communications it believes given
by the appropriate party.

 

(g) Indemnity. The Grantor will indemnify the Securities Intermediary, its
officers, directors, employees and agents against claims, liabilities and
expenses arising out of this Agreement (including, without limitation,
reasonable attorney’s fees and disbursements), except to the extent the claims,
liabilities or expenses are caused by the Securities Intermediary’s gross
negligence or willful misconduct as found by a court of competent jurisdiction
in a final, non-appealable judgment.

 

(h) Termination; Survival. (a) The Secured Party may terminate this Agreement by
notice to the Securities Intermediary and the Grantor. If the Secured Party
notifies the Securities Intermediary that the Security Interest has terminated,
this Agreement will immediately terminate.

 

(b) The Securities Intermediary may terminate this Agreement on 60 days’ prior
notice to the Secured Party and the Grantor, provided that before such
termination the Securities Intermediary and the Grantor shall make arrangements
to transfer the property in the Account to another securities intermediary that
shall have executed, together with the Grantor, a control agreement in favor of
the Secured Party in respect of such property in substantially the form of this
Agreement or otherwise in form and substance satisfactory to the Secured Party.

 

(c) Sections 6 and 7 will survive termination of this Agreement.

 

3



--------------------------------------------------------------------------------

 

(i) Governing Law. This Agreement and the Account will be governed by the law of
the State of California. The Securities Intermediary and the Grantor may not
change the law governing the Account without the Secured Party’s express prior
written agreement.

 

(j) Entire Agreement. This Agreement is the entire agreement, and supersedes any
prior agreements, and contemporaneous oral agreements, of the parties concerning
its subject matter.

 

(k) Amendments. No amendment of, or waiver of a right under, this Agreement will
be binding unless it is in writing and signed by the party to be charged.

 

(l) Financial Assets. The Securities Intermediary agrees with [the Control
Agent,] the Secured Party and the Grantor that, to the fullest extent permitted
by applicable law, all property credited from time to time to the Account will
be treated as financial assets under Article 8 of the California Uniform
Commercial Code.

 

(m) Notices. A notice or other communication to a party under this Agreement
will be in writing (except that Entitlement Orders may be given orally), will be
sent to the party’s address set forth under its name below or to such other
address as the party may notify the other parties and will be effective on
receipt.

 

(n) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Grantor, the Secured Party and the Securities Intermediary,
and thereafter shall be binding upon and inure to the benefit of the Grantor,
the Secured Party and the Securities Intermediary and their respective
successors and assigns.

 

(o) Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier shall be
effective as delivery of an original executed counterpart of this Agreement.

 

4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GREATER BAY BANCORP

By

 

 

--------------------------------------------------------------------------------

   

Title:

   

--------------------------------------------------------------------------------

   

Address:

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, N.A., as Agent

By

 

 

--------------------------------------------------------------------------------

   

Title:

   

--------------------------------------------------------------------------------

   

Address:

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BROKERAGE SERVICES, LLC

as Securities Intermediary

By

 

 

--------------------------------------------------------------------------------

   

Title:

   

--------------------------------------------------------------------------------

   

Address:

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

5